UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2193



JAMES ADEYEMI,

                                              Plaintiff - Appellant,

          versus


CHIMES DISTRICT OF COLUMBIA, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:05-cv-02360-CCB)


Submitted:   February 23, 2007            Decided:    March 14, 2007


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Adeyemi, Appellant Pro Se. Howard Kenneth Kurman, OFFIT &
KURMAN, Owings Mills, Maryland; Laura L. Rubenstein, OFFIT &
KURMAN, Maple Lawn, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Adeyemi appeals the district court’s order granting

his former employer’s motion for summary judgment in his action

alleging disability under the Americans with Disabilities Act of

1990, 42 U.S.C. § 12101 (2000).    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.     See Adeyemi v. Chimes District of

Columbia, Inc., No. 1:05-cv-02360-CCB (D. Md. Oct. 12, 2006).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -